       Case 2:21-cv-00332-GMN-EJY Document 16 Filed 03/22/21 Page 1 of 2




 1 Marquis Aurbach Coffing
   Craig R. Anderson, Esq.
 2 Nevada Bar No. 6882
   10001 Park Run Drive
 3 Las Vegas, Nevada 89145
   Telephone: (702) 382-0711
 4 Facsimile: (702) 382-5816
   canderson@maclaw.com
 5
   Kenneth R. Adamo, Esq. (Pro Hae Vice Forthcoming)
 6 Law Office ofKRAdamo
   360 W. Illinois, Apt. 620
 7 Chicago, IL. 60653
   Telephone: (312) 527-0620
 8 kradamo23@gmail.com
 9    Attorneys for Defendant
10
                             UNITED STATES DISTRICT COURT
11
                                    DISTRICT OF NEVADA
   POWER PROBE GROUP, INC. and POWE                              Case Number:
13 PROBE TEK, LLC,                                         2:21-cv-00332-GMN-EJY
                                 Plaintiffs,
                                                        STIPULATION AND ORDER
            vs.                                        EXTENDING DEADLINE FOR
                                                      DEFENDANT TO RESPOND TO
16 INNOVA ELECTRONICS                                   PLAINTIFFS' COMPLAINT
   CORPORATION,
                                                              (FIRST REQUEST)
                                 Defendant.

19         Pursuant to LR IA 6-1 and 6-2, and LR II 7-1, Defendant Innova Electronics
20 Corporation, by and through its attorney of record, Craig R. Anderson, Esq. of Marquis
21 Aurbach Coffing, and Plaintiffs Power Probe Group, Inc. and Power Probe Tek, LLC, by
22 and through their attorney of record, James D. Boyle, Esq. and Joanna M. Myers, Esq. of
23 Holley Driggs, hereby stipulate and agree that the deadline for Defendant to file their
24 response to Plaintiffs Complaint (ECF No. 1) should be extended from March 22, 2020
25 until April 19, 2021.
26         The extension is requested because the Defendant requires additional time to perform
27 a complete investigation prior to filing a responsive pleading. This is the Parties' first
28 stipulation for an extension oftime for Defendant to respond to the Complaint.
                                            Page 1 of2
                                                             MAC:16451-0014307730_23/19/2021 10:57 AM
                            Case 2:21-cv-00332-GMN-EJY Document 16 Filed 03/22/21 Page 2 of 2




                     1           This stipulation is made in good faith and not for the purpose ofdelay.
                     2           IT IS SO STIPULATED this 19th day ofMarch, 2021.
                     3 MARQUIS AURBACH COFFING                           HOLLEY DRIGGS
                     4
                         By:     s/Craig R. Anderson                     By:     s/James D. Boyle
                     5         Craig R. Anderson, Esq.                         James D. Boyle, Esq.
                               Nevada Bar No. 6882                             Nevada Bar No. 8384
                     6         10001 Park Run Drive                            Joanna M. Myers, Esq.
                               Las Vegas, Nevada 89145                         Nevada Bar No. 12048
                     7         Attorney for Defendant                          400 South Fourth Street, Third Floor
                                                                               Las Vegas, Nevada 89101
                     8                                                         Attorney for Plaintiffs
                     9
                    10                                              ORDER
                    11           IT IS SO ORDERED that the above Stipulation is hereby GRANTED. Defendant
zc.,                12 shall have until April 19, 2021, to file their response to Plaintiffs' Complaint.
e             'D



u
O
       u
              � 13
           V) N
           :! �
0 5::
� >o--
      g 14
<i::00::a-;x
  §-g ':':
� � z.� 15
::>< � i=                                                              UNITED STATES MAGISTRATE JUDGE
     8�9 16
r;J'j-rq�

§ � 17
�          ..J,-,
                                                                                    March 22, 2021
                                                                       DATED:------------
                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
                                                                  Page 2 of2
                                                                                     MAC:16451-0014307730_2 3/19/2021 11:00 AM
